BELCHER, Judge.
OPINION
The conviction is for robbery; the punishment, ninety-nine years.
As a ground of error it is contended that the certified copies of the judgment and sentence against Curtis Simmons in Cause No. 2329-AB are not signed by the District Clerk of Dallas County or his deputy, and should not have been admitted in evidence.
Following the return of the verdict by the jury finding the appellant guilty, he elected to have the court assess the punishment.
On the issue of punishment the state introduced State’s Exhibit No. 1 which contained copies of the judgments and sentences of seven felony convictions of Curtis Simmons with an attached fingerprint card. The state also introduced State’s Exhibit No. 2 containing copies of judgments and sentences in six additional felony convictions with an attached fingerprint card.
A fingerprint examiner testified that he had taken the fingerprints of the appellant, and had made a comparison of these with prints on the fingerprint cards attached to State’s Exhibits Nos. 1 and 2, and that they were of the same person.
The copies of the judgment and sentence in Cause No. 2329-AB are among those reflecting the seven prior convictions contained in State’s Exhibit No. 1, and the certificate on said cause recites the number and style of the case and the page and volume of the court’s minutes, but the certificate does not show to have been signed by the clerk or his deputy. Each of the convictions was had in 1947 in Dallas County. The other six certificates in State’s Exhibit No. 1 and the six in State’s Exhibit No. 2 are properly authenticated.
When State’s Exhibit No. 1 was offered in evidence, the court asked if there were any objections and the appellant replied: “No, Your Honor.”
It is concluded that no error is presented.
The judgment is affirmed.